ORDER

GEORGE C. CARLSON, JR., J.
¶ 1. This matter is before the Court, en banc, upon the Motion for Reconsideration and for Entry of an Order of Disbarment filed by The Mississippi Bar. There was no response filed by Peter Halat, Jr. The complaint involves Halat’s federal court conviction of the following crimes: (1) Conspiracy to commit racketeering in violation of 18 U.S.C. § 1962(d); (2) Obstruction of justice in violation of 18 U.S.C. § 1503; (3) Conspiracy to obstruct justice in violation of 18 U.S.C. § 371; and (4) Conspiracy to commit wire fraud in violation of 18 U.S.C. § 317. This Court entered its order on July 2,1998, granting the Bar’s request for indefinite suspension pending Halat’s appeals. Miss. Bar v. Halat, 718 So.2d 1090 (Miss.1998).
¶ 2. On July 25, 2002, the Bar provided certification that the United States Court of Appeals for the Fifth Circuit affirmed the district court’s judgment of convictions and sentences as to Halat and that Halat had exhausted all his appeals, to no avail. See United States v. Sharpe, 193 F.3d 852 (5th Cir.1999), cert. denied sub nom. Halat v. United States, 530 U.S. 1229, 120 S.Ct. 2658, 147 L.Ed.2d 273 (2000). This Court finds that Halat has been adjudicated guilty of the offenses of conspiracy to commit racketeering, obstruction of justice, conspiracy to obstruct justice, and conspiracy to commit wire fraud, all felonies, and that pursuant to Rule 6, Rules of Discipline for the Mississippi State Bar, he should be disbarred.
¶ 3. IT IS THEREFORE ORDERED as follows:
1. Peter Halat, Jr., is hereby, DISBARRED from the practice of law in the State of Mississippi.
2. This order shall constitute notice of disbarment in this cause.
3. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this Order to the Circuit *867Court Judges and Chancellors in and for Harrison County, Mississippi, and the Senior Judges of each court shall enter this order upon the minutes of their respective courts.
4. The Clerk of the Supreme Court of Mississippi shall immediately forward an attested copy of this Order to the Clerks of the United States District Courts for the Northern and Southern Districts of Mississippi, to the Clerk of the United States Court of Appeals for the Fifth Circuit, and to the Clerk of the Supreme Court of the United States.
5. Costs of the formal complaint should be, and hereby are, assessed against Peter Halat, Jr.
¶ 4. SO ORDERED, this the 11th day of December, 2002.